Duffie, C.
The plaintiffs in error appealed from an order of the probate court for Howard county admitting to probate the will of Sarah Kerr. A trial was had in the district court, and a verdict returned sustaining the will. An appeal was taken by the contestants to this court.. The transcript shows the verdict and a motion for a new trial, but no order disposing of the motion and no final judgment of the district court appear. For this reason, this court is without jurisdiction to entertain the case, and we recommend a dismissal of the appeal.
Albert and Jackson, CC., concur.
By the Court: For the reasons stated above, the appeal is
Dismissed.